Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt is acknowledged of Applicant’s Request for Continued Examination and Amendment filed on 02/15/2022; and IDS filed on 02/15/2022.
Claims 35, 38, 42 have been amended.
Claims 35-49 are pending in the instant application.
Claims 40, 44-49 have been previously withdrawn from consideration.
Note, rejections and objections not reiterated from previous office actions are hereby withdrawn. The following rejections or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/15/2022 has been entered.

Claim Rejections - 35 USC § 112, 1st paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 42 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The term “cellulose derivatives” does not meet the written description provision of 35 USC § 112, first paragraph, due to lacking chemical structural information for what they are and chemical structures are highly variant and encompass a myriad of possibilities.  The specification provides insufficient written description to support the genus of derivatives of cellulose encompassed by the claim, since there is no description of the structural relationship of these derivatives provided in the specification and Applicant has not provided a description as to how the base molecule may be changed while remaining a derivative.
Note, the previous rejection pertaining “cellulose and its derivatives” is withdrawn in view of Applicant’s amendment.
 
Claim Rejections - 35 USC § 112, 2nd paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 35 and 42 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 35 recites “consisting”, which is closed language; however, “at least one” recited in claim 35 is open language, wherein claim 42 recites a laundry list of ingredients. 
	For compact prosecution purposes, the Examiner will read the claims as reasonable broad as possible, which would be using open language.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 35-38, 41-43 is/are rejected under 35 U.S.C. 103 as being unpatentable over DIAS (US 2014/0287042).
	Applicant’s claims are directed to a two-layer tablet composition comprising of: (a) a first layer of rosuvastatin and a non-basic excipient, such as microcrystalline crystalline and/or crospovidone disintegrant; (b) a second layer of granules containing ezetimibe and a surfactant; and an extragranulate phase containing 0.15-0.5% of stearic acid or salt. 
	DIAS teaches a bilayer (see [0012]), which reads on two-layer tablet composition comprising of: (a) a first layer of rosuvastatin (see [0012]; [0045])  and a non-basic excipient, such as microcrystalline crystalline and/or crospovidone disintegrant (see [0012]’ [0045]); (b) a second layer of granules containing ezetimibe (see [0012]; [0037]) and a surfactant, such as sodium lauryl sulphate (see [0038]); and an extragranulate phase containing stearic acid or salt, such as magnesium stearate (see [0043]). Note, Applicant’s term “extragranulate phase” can read on any ingredients added after an ezetimibe granule is formed, such as after the step of adding a sodium lauryl sulphate surfactant with ezetimibe and sieved (see DIAS at [0038]), wherein any steps after that can be considered a granule step or an extragranulate phase step. DIAS is calling all the steps as granule (see [0037]-[0043]). Additional disclosures include: 10 mg of rosuvastatin (see [0019]); 10 mg of ezetimibe (see [0045]); 0.2-5% of magnesium stearate (see [0024]); microcrystalline cellulose was found to bind with ezetimibe thereby retarding the drug release from the formulation, which would make it not bioequivalent to individually consumed ezetimibe (see [0010]); thus, no microcrystalline crystalline is used if avoiding retarding the drug release from the formulation.
The references do not specifically teach adding the ingredients in the amounts as claimed by Applicant.  The amount of a specific ingredient in a composition is clearly a result effective parameter that a person of ordinary skill in the art would routinely optimize.  Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ and reasonably would expect success.  It would have been customary for an artisan of ordinary skill to determine the optimal amount of each ingredient to add in order to best achieve the desired results, such as area under curve drug release (see abstract), drug release rate from amount of disintegrant used, binders for amount needed to bind the ingredients, etc.  Thus, absent some demonstration of unexpected results from the claimed parameters, this optimization of ingredient amount would have been obvious at the time of Applicant's invention.

Claims 35-39, 41-43 is/are rejected under 35 U.S.C. 103 as being unpatentable over DIAS (US 2014/0287042) in view of BADWAN et al (US 2005/0281873).
As discussed above, DIAS teaches a bilayer (see [0012]), which reads on two-layer tablet composition comprising of: (a) a first layer of rosuvastatin (see [0012]; [0045])  and a non-basic excipient, such as microcrystalline crystalline and/or crospovidone disintegrant (see [0012]’ [0045]); (b) a second layer of granules containing ezetimibe (see [0012]; [0037]) and a surfactant, such as sodium lauryl sulphate (see [0038]); and an extragranulate phase containing stearic acid or salt, such as magnesium stearate (see [0043]). Note, Applicant’s term “extragranulate phase” can read on any ingredients added after an ezetimibe granule is formed, such as after the step of adding a sodium lauryl sulphate surfactant with ezetimibe and sieved (see DIAS at [0038]), wherein any steps after that can be considered a granule step or an extragranulate phase step. DIAS is calling all the steps as granule (see [0037]-[0043]). Additional disclosures include: 10 mg of rosuvastatin (see [0019]); 10 mg of ezetimibe (see [0045]); 0.2-5% of magnesium stearate (see [0024]); microcrystalline cellulose was found to bind with ezetimibe thereby retarding the drug release from the formulation, which would make it not bioequivalent to individually consumed ezetimibe (see [0010]); thus, no microcrystalline crystalline is used if avoiding retarding the drug release from the formulation.
DIAS does not teach adding microcrystalline cellulose to the ezetimibe layer, because the microcrystalline cellulose would retard the release of the drug.
BADWAN teaches controlled drug release include drug retarding ability (see [0009]-[0010], [0056], [0087]-[0088], etc.), wherein the benefits of controlled drug release includes improved therapeutic effects, e.g. through greater efficacy and/or reduced toxicity.  Furthermore, lowering the frequency of administration may lead to a more convenient administration regimen and thus to a better patient's compliance (see [0003]-[0004]) and oral administration, such as tablets, are well known in the art (see [0003]).
	It would have been obvious to the person of ordinary skill in the art at the time the invention was made to incorporate microcrystalline cellulose to the ezetimibe layer. The person of ordinary skill in the art would have been motivated to make those modifications, because it would make a controlled release of the drug to improve therapeutic effects and reduce toxicity, and improve compliance, and reasonably would have expected success because the prior art had known of retarding drug release to make controlled release compositions.
The references do not specifically teach adding the ingredients in the amounts claimed by Applicant.  The amount of a specific ingredient in a composition is clearly a result effective parameter that a person of ordinary skill in the art would routinely optimize.  Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ and reasonably would expect success.  It would have been customary for an artisan of ordinary skill to determine the optimal amount of each ingredient to add in order to best achieve the desired results, such as drug release rate, decrease toxicity, drug release rate from amount of disintegrant used, binders for amount needed to bind the ingredients, etc.  Thus, absent some demonstration of unexpected results from the claimed parameters, this optimization of ingredient amount would have been obvious at the time of Applicant's invention.

Response to Arguments
	Applicant argues that the present claims describe a bilayer tablet where the rosuvastatin layer consists of rosuvastatin and non-basic excipients, contrary to the teachings of Dias, which exemplify the use of basic excipients, such as di calcium phosphonate. In fact, Dias states that "Rosuvastatin calcium is prone to oxidative and moisture mediated degradation both leading to formation of a lactone impurity. This reaction can be arrested in the presence of a basic milieu. (See Dias, page 2, lines 32-34.) Thus, a skilled person when considering the teachings of Dias, would have been deterred from formulating rosuvastatin calcium with only non-basic excipients. Therefore, the present claims are not obvious. It is respectfully requested that this rejection be withdrawn.
	The Examiner finds this argument unpersuasive, because as discussed above, claim 35 recites “consisting”, which is closed language; however, “at least one” recited in claim 35 is open language, wherein DIAS teaches using a non-basic ingredient, such as crospovidone. 
	Applicant argues that Dias fails to teach the use of solely non-basic excipients in
the rosuvastatin layer of the bilayer tablet. Badwan likewise fails to teach the use of solely nonbasic excipients in the rosuvastatin layer of the bilayer tablet. In fact, Badwan is totally unrelated to rosuvastatin and/or ezetimibe compositions. Thus, the combination of Dias with Badwan fails to teach a novel formulation as described and claimed herein. Thus, it is respectfully requested that this objection be withdrawn.
	The Examiner finds this argument unpersuasive, because of the reason discussed above, wherein BADWAN teaches the benefit of controlled drug release by retarding drug release, wherein DIAS teaches microcrystalline cellulose can retard drug release. Thus, one skilled in the art would incorporate microcrystalline cellulose to make a controlled drug release formulation.
	









Telephonic Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAKE MINH VU whose telephone number is (571)272-8148. The examiner can normally be reached Mon-Fri 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on (571) 272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAKE M VU/Primary Examiner, Art Unit 1618